          Case 3:20-cv-02731-VC Document 942 Filed 01/03/21 Page 1 of 2




DAVID L. ANDERSON (CABN 149604)
United States Attorney

SARA WINSLOW (DCBN 457643)
Chief, Civil Division

WENDY M. GARBERS (CABN 213208)
ADRIENNE ZACK (CABN 291629)
SHIWON CHOE (CABN 320041)
NEAL C. HONG (ILBN 6309265)
Assistant United States Attorneys

        450 Golden Gate Avenue, Box 36055
        San Francisco, California 94102-3495
        Telephone: (415) 436-6967
        Facsimile: (415) 436-6748
        wendy.garbers@usdoj.gov
        adrienne.zack@usdoj.gov
        shiwon.choe@usdoj.gov
        neal.hong@usdoj.gov

Attorneys for Federal Defendants

                                UNITED STATES DISTRICT COURT

                             NORTHERN DISTRICT OF CALIFORNIA

                                    SAN FRANCISCO DIVISION


ANGEL DE JESUS ZEPEDA RIVAS, et al.,            ) CASE NO. 3:20-cv-02731-VC
                                                )
        Plaintiffs,                             ) FEDERAL DEFENDANTS’ RESPONSE TO
                                                ) ORDER TO SHOW CAUSE
   v.                                           )
                                                )
DAVID JENNINGS, et al.,                         )
                                                )
        Defendants.                             )
                                                )

        Federal Defendants respectfully submit this response to the Order to Show Cause (ECF 922).

The Court ordered Federal Defendants “to show cause why a preliminary injunction should not issue

requiring them to maintain these measures [set out in ECF 922] for the duration of the outbreak

(assuming that the outbreak lasts longer than the temporary restraining order period).” ECF 922 at 3-4.

         Prior to issuance of the Temporary Restraining Order (TRO), Federal Defendants and non-party
Yuba County had already voluntarily agreed to implement multiple measures that Plaintiffs sought in

their TRO motion. Indeed, most of the substantive measures ordered by the Court in the TRO had
FEDERAL DEFENDANTS’ RESPONSE TO OSC
No. 3:20-cv-02731-VC                                                                              1
            Case 3:20-cv-02731-VC Document 942 Filed 01/03/21 Page 2 of 2




already been agreed to by Federal Defendants and Yuba County. For the reasons set out in their

Opposition to Plaintiffs’ Motion for Temporary Restraining Order (ECF 921), Federal Defendants

maintain that injunctive relief with respect to Yuba County Jail is not necessary or appropriate. Federal

Defendants also deny that they have acted with deliberate indifference. However, Federal Defendants

do not further object to issuance of a preliminary injunction requiring them to maintain the measures

required by the TRO at ECF 922 for the duration of the outbreak.1

          Federal Defendants are submitting herewith the Supplemental Declaration of Assistant Field

Office Director Johnny Bailey regarding an issue that arose after the filing of his original declaration in

support of Federal Defendants’ Opposition to Plaintiffs’ Motion for Temporary Restraining Order (ECF

921-7).

DATED: January 3, 2021                                Respectfully submitted,
                                                      DAVID L. ANDERSON
                                                      United States Attorney

                                                      /s/ Sara Winslow
                                                      SARA WINSLOW
                                                      Assistant United States Attorney




1
  The TRO states that “[t]he outbreak will be considered over when there are no new positive tests among
any staff or detainees for two consecutive weeks.” ECF 922 at 1.

FEDERAL DEFENDANTS’ RESPONSE TO OSC
No. 3:20-cv-02731-VC                                                                               2
